Citation Nr: 1539003	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  06-35 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 10 percent for cerebrovascular accident (CVA) with residual right lower extremity weakness, from May 1, 2012.
 
2.  Entitlement to special monthly compensation (SMC) based on the Veteran's need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 through November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2011 and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In the September 2011 decision, the RO denied the Veteran's claim for SMC due to aid and attendance and housebound status.  In the April 2012 decision, the RO granted service connection for a cerebrovascular accident, effective from October 7, 2011, with a 100 percent initial disability rating assigned through April 30, 2012, and a 10 percent disability rating from May 1, 2012.  The Veteran appealed the denial of SMC due to the need for aid and attendance or housebound status and the initial 10 percent rating assigned for the service-connected CVA with residual right lower extremity weakness.

In October 2012 and September 2014, the Board remanded these issues for further development.  

As noted in the October 2014 remand, this appeal also initially included the issues of the Veteran's entitlement to service connection for a skin disability; service connection for an erectile dysfunction; higher initial disability ratings for coronary artery disease associated with herbicide exposure; and an earlier effective date than October 10, 2002 for service connection for the Veteran's coronary artery disease.  The issue of entitlement to service connection for a skin disability was denied by the Board in October 2008 and the Veteran appealed the denial of service connection for a skin disability to the United States Court of Appeals for Veterans Claims.  In April 2011 the Court issued a decision vacating the Board's denial of entitlement to service connection for a skin disability.  Since then, the issues of entitlement to service connection for a skin disability, a higher initial disability rating for coronary artery disease, and an earlier effective date for service connection for coronary artery disease were denied by the Board in October 2012 (and not appealed) and entitlement to service connection for erectile dysfunction was granted in a December 2013 rating decision.  Accordingly, these issues are not currently on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2012 remand, the Board instructed the RO to schedule the Veteran for a VA examination in order to determine the current severity of his CVA with residual right lower extremity weakness.  It was instructed that the examiner "must consider the Veteran's lay reports of difficulty lifting his right lower extremity to climb stairs and experiencing general right lower extremity weakness that resulted in limping, stumbling, foot dragging, and foot slap.  In addition, there is reported difficulty with the dominant right upper extremity, including decreased strength, grip ability, and lifting ability, as well as increased shaking of the arm and difficulty manipulating small objects."  

Pursuant to the remand instructions, the Veteran underwent a VA examination in November 2012.  The examiner noted that the Veteran has a diagnosis of a central nervous system (CNS) condition.  Then the examiner marked that the Veteran was diagnosed with vascular diseases, namely thrombosis, TIA or cerebral infarction.  It was noted that the Veteran reported that his right face droops and his right leg does not work like it should.  He reported that his thinking is slowed and he has to think before he speaks.  His speech is sometimes slurred.  Examination revealed no bowel or voiding problems.  There was some decreased (4/5) grip strength in the right upper extremity, as well as some decreased strength (4/5) in the right hip flexor and right knee extension.  The examiner indicated that there was no muscle atrophy and the muscle weakness was described was mild.  Sensation was noted to be intact throughout.  It was also noted that the Veteran had mild cognitive impairment.  It was further noted that he uses a cane occasionally for balance.  Peripheral nerve examination performed by the same VA examiner reflects that the Veteran does not have any peripheral neuropathy diagnosis.  However, the report also indicates that the Veteran has muscle atrophy.  However, the notes section indicates that the measurement of thighs and calves are similar.  Reflexes were normal.  Gait was slower than normal.  Examination of the nerves was not accomplished.  Notably, the examination report does not even list the nerves as being "normal."  EMG studies were not performed.  The examiner indicated that this is a "central nervous system" condition, not a peripheral nerve condition, and the Veteran has mild right lower extremity weakness and minimal to mild right upper extremity weakness.  

After reviewing the examination report, the Board notes that the VA examiner did not address the Veteran's lay statements regarding the functional difficulties he experiences due to the right upper and lower extremity weakness, and the examination report does not contain any information regarding the functional impact/effect on ordinary activities or occupation, of the mild weakness found on examination.  Moreover, the examiner appears to contradict himself regarding whether the Veteran actually has muscle atrophy.  In this regard, the examiner reported that there was no atrophy and then also indicated that there was muscle atrophy.  Moreover, nerve conduction studies were not performed and the examination report does not reflect any nerve examination was conducted (nerve symptoms are not listed, but the nerves are not even listed as being normal).  Finally, the examiner noted that the Veteran has mild cognitive impairment, but a subsequent, February 2013 VA examination found that the Veteran does not have any cognitive disorder.  As such, the Board finds that the VA examination is inadequate in order to rate the Veteran's disability on appeal.  Therefore, a remand is required in order to schedule the Veteran for a new VA examination.  Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

The Board also believes that the RO/AMC should consider rating the Veteran's other CVA residuals under Diagnostic Code 8045 as possibly analogous to residuals of a Traumatic Brain Injury (TBI).  See also 38 C.F.R. §§ 4.20, 4.27.  Some of his currently described symptoms could be rated analogous to TBI residuals.  These can include impairment of his motor activity and communication.

The Board also finds that on examination it should be determined whether the Veteran is in need of aid and attendance or whether he is housebound. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of the Veteran's service-connected residuals of CVA.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should note any and all functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities and occupational functioning, if any.

The examiner must describe the nature and severity of the residuals of the Veteran's cerebrovascular accident, including any motor, sensory or mental functional impairment, as well as any other stroke residuals identified on examination, so that each of these abnormalities may be definitively evaluated for rating purposes. 

The examiner must also thoroughly address all associated objective neurologic abnormalities and must describe the severity of any disorder found to be related to the Veteran's cerebrovascular accident.  This includes, but is not limited to, the level of impairment and the particular peripheral nerves affected, or seemingly affected, by residuals of a cerebrovascular accident.  The level of nerve impairment for each such nerve must be equated with "mild," "moderate," "moderately severe," or "severe" disability. 

The examiner must perform all necessary diagnostic testing and evaluation to determine the full extent of the Veteran's CVA residuals based on the TBI criteria.

The examiner should also indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran is in need of aid and attendance from another individual.  The criteria in the applicable regulations should be used, including a determination whether, by reason of service-connected disability, the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; unable to dress or undress himself, or to keep himself ordinarily clean and presentable; unable to feed himself through loss of coordination of upper extremities or through extreme weakness; or unable to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis for protection from hazards or dangers to daily environment. 

The examiner should also address whether it is at least as likely as not (50 percent or greater probability) that the Veteran is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined to his dwelling and the immediate premises on account of service-connected disability and it is certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. 

The examiners must set forth all examination findings, along with the complete rationale for the opinions expressed.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  The AOJ must ensure that the remand instructions have been fully complied with.  If they have not been fully complied with, the AOJ must undertake all corrective actions needed prior to returning the case to the Board.

4.  When the development requested has been completed, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




